Citation Nr: 9913013	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from January 1945 to 
November 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1993 determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that service connection for the cause of the 
veteran's death was previously denied in a March 1983 rating 
decision.  The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
has been submitted, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Therefore, the issue has been recharacterized as is noted on 
the first page of this document in light of the previous 
adjudication of the appellant's claim in March 1983.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the claims file, the Board finds that 
additional development is required prior to final appellate 
review by the Board.  Specifically, the Board notes that 
prostate cancer has been added to the list of radiogenic 
diseases.  See 63 Fed. Reg. 50, 993 (1998) (to be codified at 
38 C.F.R. § 3.311(b)(2)(xxiii).  The February 1983 
certificate of death indicates that the immediate cause of 
death was carcinoma of the prostate.  Accordingly, the Board 
finds that additional development of the appellant's claim is 
warranted pursuant to 38 C.F.R. § 3.311 (1998).  

The Board notes that de novo review of a previously and 
finally denied claim is warranted in cases where there is a 
showing of a new basis of entitlement to a claimed benefit as 
the result of an intervening change in law or regulation.  
Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  The 
Board finds that the regulation adding prostate cancer to the 
list of radiogenic diseases constitutes an intervening change 
in regulation as contemplated in Spencer.

The Court has also found in cases where a VA claimant seeking 
to reopen a claim previously and finally disallowed, who does 
not submit new and material evidence but includes specific 
references to evidence which would plausibly be new and 
material, is entitled to the benefit of VA's duty to assist 
in the development of evidence that could constitute new and 
material evidence sufficient to justify reopening the 
disallowed claim.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).  Here, VA's duty 
to assist the appellant is codified in 38 C.F.R. § 3.311 
pertaining to claims based on exposure to ionizing radiation.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
regulation further provides that a "radiation-exposed 
veteran" includes an individual who participated in the 
occupation of Hiroshima or Nagasaki during the period 
beginning on August 6, 1945 and ending on July 1, 1946.  The 
veteran indicated in a December 1982 statement that his 
outfit was in and around Hiroshima shortly after the atomic 
bomb was dropped.  The Board notes that prostate cancer is 
not a disease listed in paragraph (d)(2) of that section.  


As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The record does not show that a dose assessment has been 
obtained from the Defense Special Weapons Agency.  Under the 
circumstances, the Board finds that a dose assessment must be 
made and further development undertaken pursuant to 38 C.F.R. 
§ 3.311, should the dose assessment reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact the Defense Nuclear Agency 
(currently Defense Special Weapons Agency 
(DSWA)) to ascertain whether it can 
document the veteran's presence in 
Hiroshima, Japan, and provide a dose 
estimate pertaining to the veteran's 
activities.  The RO should take any 
appropriate action suggested by the DSWA 
in the event that it cannot provide a 
dose estimate for the veteran.  





2.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See also Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested development with 
respect to the DSWA's reply to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the veteran's 
cause of death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

